Citation Nr: 1336703	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  08-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Prior to March 29, 2003, entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  From March 29, 2003, to May 5, 2006, entitlement to an evaluation in excess of 30 percent for PTSD.

3.  Entitlement to a determination of permanency.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1966 to June 1970, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from June 2002 and October 2006 rating decisions of the Montgomery, Alabama, Regional Office (RO), of the Department of Veterans Affairs.  

In March 2011, the Veteran provided testimony, via a teleconference hearing, before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is in the claims folder.  

In April 2011, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the March 2011 hearing, the Veteran raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 


The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Therefore, on remand, the Veteran should be sent an appropriate notification letter as to how to substantiate a claim for TDIU. 

Additionally, the record contains multiple letters from the Veteran's private therapist, T. Faulk., Ph.D., CTS, who noted treatment of the Veteran on various occasions.  However, there are no corresponding treatment records submitted with these letters.   Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c) (1) (2013).  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran proper notice on the issue of entitlement to a TDIU, explaining how to substantiate the claim.  

2. With any necessary assistance from the Veteran, obtain all treatment records from Dr. T. Faulk.  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

3. Obtain recent VA treatment records that are not yet of record.

4. Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to the examiner for review prior to entering any opinion(s).  
		
The examiner is requested to provide an opinion as to whether the appellant's status as totally disabled due to PTSD is reasonably certain to continue throughout his lifetime.  Also, does the examiner consider the probability of permanent improvement under treatment to be remote.  

The examiner should also provide information concerning the effects of the service-connected disabilities on the Veteran's ability/inability to work  prior to the assignment of the total evaluation in May 2006, and indicate whether PTSD either alone or in conjunction with the other disabilities renders the Veteran unable to obtain or retain substantially gainful employment taking into consideration his work experience and educational background.  

If additional examination is necessary in order to provide information as to the effects of the Veteran's service-connected diabetes mellitus, diabetic retinopathy, peripheral neuropathy of the lower extremities and hemorrhoids on his ability/inability to obtain or retain substantially gainful employment, such should be scheduled.

5. Thereafter, readjudicate all of the Veteran's claims, to include the claim for a TDIU.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

